DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
 Response to Arguments
Applicant’s arguments, see pgs. 16-222, filed May 16, 2022, with respect to the 35 U.S.C. 103 rejection of claims 1, 6 and 11 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 6 and 11 has been withdrawn. 
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive. The applicant principally argues that the claims as written follow the 2019 Revised Patent Subject Matter Eligibility Guidance and shouldn’t be rejected under 35 U.S.C. 101. The examiner respectfully disagrees. First, the applicant argues that in regard to Step 2A-Prong 2 that the claims recites a myriad of steps (i.e. tracking, distributing, collecting data, applying correction, filtering, and generating data) and the claimed invention related to accurately determining heart rate estimation more accurately. This appears to the examiner as if the applicant is arguing that this is an improvement on the state of the art. However, it is not merely enough to just state that this is an improvement in the art. These steps can still be done utilizing a mental process, and the applicant has merely automated the process. The applicant also states that this cannot be performed as a mental process as it requires heart rate estimation data obtained from a heart rate monitor and the data is process using time windows and time stamps. However, this is just an additional element that is well-known and understood to be used in the art as conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). The additional of utilizing a heart rate monitor does not preclude the claims being rejected under 35 U.S.C. 101. Furthermore, the limitation “heart rate monitor” is very broad and can also be interpreted as a doctor or medical personnel as they can also monitor heart rate. It doesn’t restrict the “heart rate monitor” to a particular structure or sensor. Applicant further argues that there is not a technique that can accurately filter high amount of noise present in the signals. However, the applicant has not shown or proven that this technique is able to accurately filter high amount of noise more than any other technique. As mentioned earlier, the mere mentioning that this is an improvement without sufficient evidence is not enough to overcome the 101 rejection.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014). The examiner is not convinced therefore the 35 U.S.C. 101 rejection is maintained. 
Claim Rejections - 35 USC § 101
Claims 1-15 are rejected under 35 U.S.C. 101 because, although the claims relate to a computing system which is a machine (Step 1), the claimed invention is directed to an abstract idea, specifically to mental processes. The claims are directed to estimating heart rate data during two mobility states, processing the data to identify a transition state (first, second or third), and then filtering the date to generate an output, all of which can all be done either mentally by a user or utilizing pen and paper.
Furthermore, the claimed invention is directed to an abstract idea, a mental process, (Step 2A: Prong 1) without significantly more. With regard to Step 2A, Prong 2, the judicial exception is not integrated into a practical application because beyond utilizing this heart rate assessment technique with a computing system (i.e. claims 11-15), this can be performed simply by the user collecting data and then filtering which can be done mentally. As established with the Alice decision, merely utilizing a processor or computer to automate and implement a method does not make it novel or patentably distinct.
This method of generating a filtered heart rate data output is insignificant extra-solution activity to the well-known and understood concept of monitoring a patient. See MPEP 2106.05(g) for more information concerning insignificant extra-solution activity, CyberSource, 654 F.3d at 1375. See also Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								August 27, 2022
/J.F.H./Examiner, Art Unit 3792     

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792